Waterman, J. In March, 1887, appellants agreed with appellee to lease to it room Bo. 20 upon the fifth floor of a certain building in Chicago. The agreement was for a term of three years, at a rental of $200 per month, payable monthly. A written lease was to be executed; one was made out by appellants and submitted to appellee; objection was made to some of its terms and it was not signed by appellee. Appellee took possession May 1, 1887. Mr. Bevers, the president of the Bank Bote Company, was afterward spoken to about the lease, and said he had mislaid it and would look it up. Appellee remained in possession, paying rent, about twenty-three months; it moved out the last of March, 1889, and paid rent up to that time, but paid none for April, 1889; and for the rent of that month suit was brought. Some time after taking possession appellee, in addition to room 20, occupied a portion of an adjacent room; the arrangement being that apjDellee might occupy the additional space, paying no rent therefor, until appellant had an opjiortunity to rent it or ordered it out. Appellee occupied this additional space for some time, appellants frequently insisting that it should pay rent therefor, but none was ever paid, and in February or March, 1887, appellants ordered appellee to vacate this additional space; whereupon in the latter part of March appellee vacated the entire premises. Appellants cleaned up room 20 and rented it as soon as they could. It does not appear that they rented it for any portion of the month of April. The agreement for a lease of room 20 for three years, was, under our statute of frauds, void; but the parties having taken possession under such void agreement, were, so long as they remained in possession, governed by its terms as to amount of, time for, payment of rent and other matters, but not as to duration of the term. Field v. Herrick, 14 Brad. 181; Doe v. Rizzie, v. Durn. & East, 471; Laughran v. Smith, 75 N. Y. 205. There being, then, an occupation and a tenancy under an agreement providing for the payment of rent monthly, appellee became a tenant from month to month, and entitled to thirty days notice to quit. Warner v. Hale, 65 Ill. 395; Brownell v. Welch, 91 Ill. 523; Creighton v. Sanders, 89 Ill. 543; Tiedeman on Real Property, Sec. 214. Being entitled to thirty days notice to quit, if it desired to terminate the relation of landlord and tenant, it must give the same notice; the rights of the parties in this respect are equal. It is urged that appellants having given notice to ajjpellee to vacate the additional space, or what was known as the north room, that was in effect a notice to quit the entire premises, which appellee accepted and acted upon. Appellee held room 20 under an agreement which operated to make it a tenant thereof from month to month, at a monthly rental of §200; it occupied the north room under an entirely different arrangement by virtue of which it was a mere tenant at will, an occupant by sufferance only; it paid no rent therefor and was not liable under the arrangement even for use and occupation. It was, as to the north room, not entitled to thirty days, or any other number of days notice to quit; and the notice given as to that room had no more effect upon the month to month tenancy by which they held room 20, than their giving notice that they no longer desired and moving out of the north room would have had. Appellants being entitled to thirty days notice that appellee would vacate, are entitled to recover rent for the month of April. Meversed and remanded.